PER CURIAM.
Petitioner alleges that he has previously filed a motion in the trial court under CrPR 1.850, 33 F.S.A. which set forth the same allegations as are contained in this petition. It is alleged that petitioner’s motion under CrPR 1.850 was denied by the trial court without an evidentiary hearing. The order denying petitioner’s motion under CrPR 1.850 was not appealed to this court.
All of the allegations except one (hereinafter discussed) are of the type which are properly considered by way of a motion under CrPR 1.850. Therefore, this petition for writ of habeas corpus is not the proper method for challenging the alleged errors.
Petitioner’s allegation, alluded to above as not properly raised under CrPR 1.850, urges that the trial court erred in denying his motion under CrPR 1.850 without affording him an evidentiary hearing. If this case were in the posture of a direct *140appeal from such order the position taken by the petitioner might well be valid.
We have carefully examined this petition and there are no allegations contained therein which would bring it under the holding in Baggett v. Wainwright, Fla.1969, 229 So.2d 239, whereby the petitioner should be afforded an appellate review of the trial court’s order denying petitioner’s motion under CrPR 1.850.
For the foregoing reasons the petition is denied.
HOBSON, C. J., and LILES and MANN, JJ., concur.